On October 31, 1996, the Board of Commissioners on Grievances and Discipline filed its Findings of Fact, Conclusions of Law and Recommendation, regarding respondent, Ralph L. Marzocco, a.k.a. Ralph Louis Marzocco. On November 25, 1996, respondent filed his objections and brief in support. On March 21, 1997, relator filed a motion to strike respondent’s objections. Respondent filed a memo opposing the motion to strike on March 25, 1997. Upon consideration thereof,
IT IS ORDERED by the court that the motion to strike be, and is, hereby, denied.
Moyer, C.J., dissents.
IT IS FURTHER ORDERED by the court, sua sponte, that relator may file its answer brief on or before April 10,1997.